1
2
3
4
5
6
7
8                            UNITED STATES DISTRICT COURT
9
                                    EASTERN DISTRICT OF CALIFORNIA
10
11    AMY MOSS ,                                        Case No. 1:18-cv-01191-LJO-BAM (PC)
12                  Plaintiff,
                                                        ORDER REFERRING CASE TO POST-
13          v.                                          SCREENING ADR AND STAYING CASE FOR
                                                        120 DAYS
14    BOWERMEN, et al.,
                                                        Hearing:   Settlement Conference
15                  Defendants.                         Date:      November 19, 2019
                                                        Time:      10:00 a.m.
16                                                      Judge:     Stanley A. Boone
                                                        Courtroom: 9
17
18
19          Plaintiff Amy Moss (“Plaintiff”) is a state prisoner appearing pro se and in forma pauperis in
20   this civil rights action pursuant to 42 U.S.C. § 1983. Defendants Gayona and Mount have answered the
21   complaint. (ECF No. 21.)
22          Because it takes years to get to trial, the Court has identified this case as an appropriate case for
23   post-screening ADR (Alternative Dispute Resolution), which is an effort to resolve such cases more
24   expeditiously and less expensively. No claims, defenses, or objections shall be waived by the parties’
25   participation. In appropriate cases, defense counsel from the California State Attorney General’s Office
26   has agreed to participate in these early settlements.
27          As set forth in the screening order, Plaintiff has stated a cognizable civil rights claim. But, stating
28   a cognizable claim does not mean Plaintiff will prevail at trial. Thus, the Court stays this action for a
                                                             1
1    period of 120 days to allow the parties to investigate Plaintiff’s claims, meet and confer, and then

2    participate in a settlement conference.

3           Therefore, this case will be referred to Magistrate Judge Stanley A. Boone to conduct a

4    settlement conference at the United States Courthouse in Fresno, California on November 19, 2019, at

5    10:00 a.m. The Court will issue any necessary transportation order in due course.

6           In issuing this order, there is a presumption that this case will proceed to a settlement

7    conference.1 However, if after investigating Plaintiff’s claims and speaking with Plaintiff, and after

8    conferring with others, defense counsel in good faith finds that a settlement conference would be a waste

9    of resources, defense counsel may move to opt out of this early settlement conference. A written notice

10   to opt out must be filed within thirty (30) days of the date of the issuance of this order.

11          The parties shall each submit to Judge Boone a confidential settlement conference statement, as

12   described below, to arrive at least seven days (one week) prior to the conference.

13          The Court puts the parties on notice that if Plaintiff has any outstanding criminal restitution

14   obligation, fines and/or penalties, these settlement negotiations shall not be geared towards what the

15   restitution obligation is, but what the value of the case itself is to each side, irrespective of any

16   outstanding restitution obligation.

17          In accordance with the above, IT IS HEREBY ORDERED that:

18          1. This action is STAYED for 120 days to allow the parties an opportunity to settle their dispute

19              before the discovery process begins. Except as provided herein or by subsequent court order,

20              no other pleadings or other documents may be filed in this case during the stay of this action.

21              The parties shall not engage in formal discovery, but may engage in informal discovery to

22              prepare for the settlement conference.

23          2. This case is set for a settlement conference before Magistrate Judge Stanley A. Boone on

24              November 19, 2019, at 10:00 a.m., at the United States Courthouse located at 2500 Tulare

25              Street, Fresno, California.

26
27
     1
       If the case does not settle, the Court will then lift the stay of its Discovery and Scheduling Order or
28   issue one forthwith.
                                                          2
1    3. A representative with full and unlimited authority to negotiate and enter into a binding

2       settlement shall attend in person.

3    4. Those in attendance must be prepared to discuss the claims, defenses and damages. The

4       failure or refusal of any counsel, party or authorized person subject to this order to appear in

5       person may result in the cancellation of the conference and the imposition of sanctions. The

6       manner and timing of Plaintiff’s transportation to and from the conference is within the

7       discretion of CDCR.

8    5. Defendants shall provide a confidential settlement statement to the following email address:

9       saborders@caed.uscourts.gov. Plaintiff shall mail her confidential settlement statement to

10      U.S. District Court, 2500 Tulare Street, Fresno, California, 93721, “Attention: Magistrate

11      Judge Stanley A. Boone.”         The envelope shall be marked “Confidential Settlement

12      Statement”. Settlement statements shall arrive no later than November 12, 2019. Parties

13      shall also file a Notice of Submission of Confidential Settlement Statement (See Local Rule

14      270(d)). Settlement statements should not be filed with the Clerk of the Court nor served

15      on any other party. Settlement statements shall be clearly marked Aconfidential@ with the

16      date and time of the settlement conference indicated prominently thereon.

17   6. The confidential settlement statement shall be no longer than five pages in length, typed or

18      neatly printed, and include the following:

19          a. A brief statement of the facts of the case.

20          b. A brief statement of the claims and defenses, i.e., statutory or other grounds upon

21              which the claims are founded; a forthright evaluation of the parties= likelihood of

22              prevailing on the claims and defenses; and a description of the major issues in dispute.

23          c. An estimate of the cost and time to be expended for further discovery, pretrial, and
24              trial.

25          d. The party=s position on settlement, including present demands and offers and a
26              history of past settlement discussions, offers, and demands.
27          e. A brief statement of each party=s expectations and goals for the settlement conference,
28              including how much a party is willing to accept and/or willing to pay.

                                                 3
1                  f. If parties intend to discuss the joint settlement of any other actions or claims not in

2                        this suit, give a brief description of each action or claim as set forth above, including

3                        case number(s) if applicable.

4         7. If a settlement is reached at any point during the stay of this action, the parties shall file a

5               Notice of Settlement in accordance with Local Rule 160.

6         8. If the defense counsel wishes to “opt-out” of this settlement for the reasons stated above,

7               counsel must do so within thirty (30) days of this order by filing a “Notice of Opt-Out and

8               Request to Vacate Settlement Conference.”

9         9. The parties remain obligated to keep the Court informed of their current address at all times

10              during the stay and while the action is pending. Any change of address must be reported

11              promptly to the Court in a separate document captioned for this case and entitled “Notice of

12              Change of Address.” See Local Rule 182(f).

13        10. A failure to follow these procedures may result in the imposition of sanctions by the

14              court.

15
16   IT IS SO ORDERED.

17
       Dated:     August 26, 2019                               /s/ Barbara    A. McAuliffe             _
18                                                       UNITED STATES MAGISTRATE JUDGE
19
20
21
22
23
24
25
26
27
28

                                                          4
